Citation Nr: 1817092	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952. Unfortunately, the Veteran died in May 2017.  The Appellant is his surviving spouse and she has been properly substituted as claimant in this case.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue on appeal was previously remanded in February 2014 for further development. 

In August 2012, the Veteran testified at hearing before another Veterans Law Judge (VLJ), who has since left the Board.  A transcript of the hearing is of record.  In January 2018, the Appellant was notified that the VLJ was no longer employed by the Board and was asked if she wished to have another hearing before another VLJ. In February 2018, the Appellant responded that she did not wish to appear at another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2014 remand, the Veteran was to be provided with all statutory and regulatory notice and assistance with the claim for TDIU.  The Veteran was also to be provided with a formal application for TDIU to complete.  Further, the Board directed the AOJ to afford an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.

In a November 2016 Supplemental Statement of the Case, the AOJ indicated that the claim for a TDIU was denied as the Veteran had failed to complete the formal TDIU application (VA Form 21-8940).  No attempt to schedule the Veteran for an examination was conducted.

The Board emphasizes that VA's Adjudication Manual provides that if the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of a TDIU based on the available evidence of record.  See VA Adjudication Manual, IV.ii.2.F.2.b.  

In light of the fact that the Veteran is now deceased, the Appellant should be afforded an opportunity to complete the VA Form 21-8940 as she may have some insight as to the Veteran's employment history and educational background.  The AOJ should also obtain a medical opinion to assist in determining whether the Veteran's service-connected disabilities rendered him unemployable prior to his death in May 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Give the Appellant an opportunity to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Then, obtain a medical opinion from an appropriate examiner to assist in determining whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities rendered him unable to obtain and maintain employment prior to May 2017.  

This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Appellant.  After she an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




